Gray, J.
The writings signed by the defendants, upon receiving the plaintiffs’ oil, were absolute engagements to ship and transport it from Fayal to the United States, containing no exception of perils of the seas, nor any other express exception, unless the stipulation that they should not be accountable for leakage could be deemed such. The defendants therefore, and not the plaintiffs, assumed the risk of the performance of the agreement being prevented by a peril of the seas, (either after the oil had been put upon board the ship, or while it was in the lighters in which it was brought to the ship from the shore,) or by a breaking of the tackle used for loading the oil upon the lighters. Wareham Bank v. Burt, 5 Allen, 113. Gage v. Tirrell, 9 Allen, 299, 303. Barker v. Hodgson, 3 M. & S. 267. Spence v. Chodwick, 10 Q. B. 517.

Judgment on the verdicts for the plaintiffs.